FILED
                           NOT FOR PUBLICATION                              JUN 21 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



HAKOB SAR CHURCHIAN, AKA                         No. 08-74464
Hakop Cherichian,
                                                 Agency No. A095-573-744
             Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER Jr., Attorney General,

             Respondent.



HAKOB SAR CHURCHIAN, AKA                         No. 09-71506
Hakop Cherichian, AKA Hakob Sargsi
Churchian, AKA Saro Sahakyan, AKA                Agency No. A095-573-744
Hakob Sarkisovich Churchian,

             Petitioner,

  v.

ERIC H. HOLDER Jr., Attorney General,

             Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                        Argued and Submitted May 14, 2010

                              San Francisco, California

Before:        W. FLETCHER and N.R. SMITH, Circuit Judges, and PRO, **
               District Judge.

      Hakob Sar Churchian, a native and citizen of Azerbaijan, petitions for

review of two decisions by the Board of Immigration Appeals (“BIA”). In the first

decision, the BIA denied Churchian deferral of removal under the Convention

Against Torture (“CAT”). In the second decision, the BIA denied Churchian’s

combined motions to reconsider and to reopen sua sponte.

      There is substantial evidence in the record supporting the BIA’s conclusion

that Churchian did not establish that it is more likely than not that he will be

tortured if returned to Azerbaijan. The record establishes that Churchian may well

face discrimination and harassment in Azerbaijan as a result of his mixed ethnicity.

It does not, however, compel the conclusion that he is more likely than not to be

tortured. See Mutuku v. Holder, 600 F.3d 1210, 1214 (9th Cir. 2010).

      The BIA did not abuse its discretion when it denied Churchian’s motion to

reconsider. Churchian’s primary argument for reconsideration was that the BIA

had failed to consider sufficiently his past treatment in Azerbaijan and the suffering


          **
             The Honorable Philip M. Pro, United States District Judge for the
District of Nevada, sitting by designation.

                                           2
Churchian continues to experience as a result of that past treatment. Given the

discussion of Churchian’s past treatment in the BIA’s decision, we cannot say it

was “arbitrary, irrational, or contrary to law” to deny the motion to reconsider.

Saldana v. I.N.S., 762 F.2d 824, 827 (9th Cir. 1985).

       This court does not have jurisdiction “to review the BIA's decision not to

exercise its sua sponte authority to reopen the case.” Nevarez Nevarez v. Holder,

572 F.3d 605, 607 (9th Cir. 2009). Accordingly, we dismiss that part of the

petition.

       The first petition is DENIED. The second is DENIED in part and

DISMISSED in part.




                                          3